Case 1:20-cv-02309-GBD-OTW Document 12 Filed 06/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a xX
MICHELLE FLEISHMAN, :
Plaintiff, :
-against- :
: ORDER
E! NETWORKS PRODUCTION, LCC, :
20 Civ. 2309 (GBD) (OTW)
Defendants. :
wee ee eee ee ee ee eee eee x

GEORGE B. DANIELS, District Judge:
The June 25, 2020 initial conference is hereby cancelled, in light of this Court’s referral to

Magistrate Judge Wang for General Pretrial.

Dated: June 8, 2020
New York, New York
SO ORDERED.

Gr scae 6 Dike

GEGRE I DANIELS
ED-STATES DISTRICT JUDGE

ae

 

 
